Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 28, 2022.


	Notice of Non-responsive Amendment
	The reply filed on 02/08/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant failed to complete the species election requirements as set forth on pages 6-7 of the Requirement for Restriction/Election mailed 12/02/2021. Applicant is reminded that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. Species election requirements are not obviated by withdrawal or cancellation of one or more claims. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must complete the species election requirements as set forth in the Requirement for Restriction/Election mailed 12/02/2021 in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.
	Applicant should complete said species election requirements in reply to this Office action. In an effort to expediate prosecution, and in view of cancellation/withdrawal of claims directed to the species elections (e.g. claims 3 and 26), the species elections are suspended in this first action on the merits. The species elections will become relevant if the species are reintroduced (e.g. as previously presented in cancelled claim 3) or claims directed to species are rejoined (e.g. withdrawn claim 26), and therefore failure to complete the species elections will unnecessarily delay prosecution in the event of reintroduction/rejoinder. The species elections are not withdrawn.

Amendments
           Applicant’s amendment filed February 28, 2022 is acknowledged. 
	Claims 1, 7, 9-10 are amended.
	Claims 2-3, 14-24, 31-34 are amended.
	Claims 1, 4-13, 25-30, and 35 are pending.
Claims 7-9, 25-30, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 4-6, 10-13 are under examination. 

Election/Restrictions
Applicant’s reply filed 02/28/2022 to the Requirement for Restriction/Election mailed 12/02/2021 is acknowledged.
Applicant has elected the invention of Group I, drawn to a genetically modified T cell, and a composition thereof. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected the invention of wherein the T cells have been genetically modified in a manner that results in increased expression of a gene product. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected the invention of a chimeric antigen receptor (CAR) targeted to EGFR antigen. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s reply filed 02/28/2022 fails to complete the species election requirements as set forth on pages 6-7 of the Requirement for Restriction/Election mailed 12/02/2021. See Notice of Non-responsive Amendment above. Applicant should complete said species election requirements in reply to this Office action. In an effort to expedite prosecution, and in view of cancellation/withdrawal of claims directed to the species elections (e.g. claims 3 and 26), the species elections are provisionally held in abeyance in this first action on the merits. The species elections will become relevant if the species are reintroduced (e.g. as previously presented in cancelled claim 3) or claims directed to species are rejoined (e.g. withdrawn claim 26), and therefore failure to complete the species elections will unnecessarily delay prosecution in the event of reintroduction/rejoinder. The species elections are not withdrawn.
Claims 7-9, 25-30, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

	
Priority
	This application is a National Stage of International Application No. PCT/US2018/028071
filed 04/18/2018, claiming priority based on U.S. Provisional Patent Applications 62/545,758 filed 08/15/2017, and 62/486,677 filed 04/18/2017.
	Sufficient written support for the scope of the independent claim, claim 1, is not found in on U.S. Provisional Patent Applications 62/545,758 and 62/486,677. With respect to 62/486,677, the disclosure neither describes modulating the expression of the Aak1 gene nor genetically modifying T cells to possess increased expression of the Crtc3 gene, for example. With respect to 62/545,758, the disclosure does not describe genetically modifying T cells to possess increased expression of the Crtc3 gene, for example. Sufficient written support for claims 1, 4-6, 10-13 is found in WO 2018/195145 A1, the publication of International Application No. PCT/US2018/028071. Accordingly, claims 1, 4-6, 10-13 have an effective filing date of 04/18/2018.


Information Disclosure Statement
The information disclosure statement (IDS) filed 12/06/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month/day of publication is not in issue. In this case, NPL citations #7, 9, 19, and 22 are defective for one or more of these requirements as failing to provide a publication date (i.e. date of public availability) relative to Applicant’s filing date and priority claims. For example, NPL citation #19 is directed to an inventor disclosure but the IDS that fails to clearly indicate whether the disclosure was published and/or publicly available before or after 04/18/2016, the start of Applicant’s grace period based on benefit to U.S. Provisional Patent Application 62/486,677 filed 04/18/2017. NPL citation #22 is directed another inventor disclosure that is similarly deficient. For these reasons, NPL citations #7, 9, 19, and 22 in the IDS filed 12/06/2019 have not been considered.

References cited only the specification have not been considered:
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Matrigel”, which appears in the present specification in paragraph [0008] (see US Registration Number 1721244). Another example, “Sleeping Beauty”, which appears in paragraph [0006], is an improperly demarcated trademark (see US Registration Number 5362837). It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claim 1 is objected to because of the following informalities:
Claim 1 recites the abbreviations “Aak1” and “Crtc3” each without first identifying the elements by their complete names prior to using the abbreviations. Each element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. CREB Regulated Transcription Coactivator 3 (Crtc3) and AP2-associated kinase 1 (Aak1).
Appropriate correction is required.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/134351 A2 to Regev et al., of record in IDS.
This is an anticipation rejection.
Regev discloses modulating expression of the AP2 associated kinase 1 (Aak1) gene in T cells, wherein modulating expression includes increasing expression. See paragraphs [0005-0006, 0015, 0026]. The modulating agents include nucleic acid agents. See paragraph [0008]. The limitation that the composition is “therapeutic”, as recited in claim 13, reads on the population of genetically modified T cells, as taught by Regev, under the broadest reasonable interpretation because the limitation merely indicates an intended use of the population of genetically modified T cells (i.e. use for therapy) without positively limiting the structure thereof.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/134351 A2 to Regev et al., of record in IDS, as applied to claims 1, 4, and 13 above; in view of Yu et al. (29 Mar 2017) “Chimeric antigen receptor T cells: a novel therapy for solid tumors” Journal of Hematology & Oncology, 10(1), 1-13.
This is an obviousness rejection. This rejection incorporates the matter provided above in the rejection of claims 1, 4, and 13 under 35 U.S.C. 102(a)(1).
Regev does not disclose that the T cell expresses a chimeric antigen receptor (CAR) that targets epidermal growth factor receptor (EGFR). Prior to the effective filing date of the instantly claimed invention, Yu discloses that EGFR-specific CAR-T cells are known in the art to be useful for adoptive antitumor treatment. See Abstract; see also page 3, col. 2, through page 5, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the T cell, as taught by Regev, to express an EGFR-specific CAR, as taught by Yu, with a reasonable expectation of success in order to enhance T cell antitumor activity for adoptive transfer. 


Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0202565 A1 to Labow et al.
This is an anticipation rejection.
The Crtc3 gene, as recited in the claims, is also known in the art as the TORC3 gene (Official Notice taken, if necessary).
Labow discloses transgenic animals in which an exogenous TORC protein-encoding DNA sequence has been introduced into the genome of the animal. The transgenic animal is created by retroviral infection. See paragraphs [0202-0203]; see also paragraph [0183]. The TORC protein includes TORC3. See paragraphs [0013, 0015, 0019]. A transgenic animal genetically engineered to express TORC3 necessarily comprises T cells genetically engineered to express TORC3. Accordingly, the T cell genetically modified to express TORC3, as recited in the claims, reads on the T cells necessarily present in the transgenic animals genetically modified to express TORC3, as disclosed by Labow.



Claims 1, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0202565 A1 to Labow et al.
This is an obviousness rejection.
The Crtc3 gene, as recited in the claims, is also known in the art as the TORC3 gene (Official Notice taken, if necessary).
Labow discloses a host cell genetically modified to express a TORC protein. A vector expressing the TORC protein is introduced into the host cells, and the vector is a retroviral vector.  See paragraphs [0183, 0190]. Retroviral vectors integrate into the genome of host cells (Official Notice taken, if necessary). The TORC protein, as disclosed by Labow, expressly includes TORC3. See paragraphs [0013, 0015, 0019].
Labow does not expressly disclose that the host cell is a T cell. However, Labow discloses that the vector expressing the TORC protein is capable of directing expression preferentially in a particular cell type. To this end, the vector comprises a tissue-specific promoter, and suitable tissue-specific promoters include lymphoid-specific promoters and particular promoters of T cell receptors. See paragraph [0192]. Accordingly, Labow fairly suggests expressing the vector in a cell type wherein a lymphoid-specific promoter or a promoter of T cell receptors is preferentially expressed, which would include T cells. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a host cell, as taught by Labow, with a T cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to genetically modify a T cell to express TORC3 because Labow specifically teaches that the expression vector comprises to a lymphoid-specific promoter or a promoter of T cell receptors.
Claim 13 is included in the basis of this rejection because the limitation that the composition is “therapeutic” merely indicates an intended use of the population of genetically modified T cells without positively limiting the structure thereof.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0202565 A1 to Labow et al., as applied to claims 1, 4-6, and 13 above; in view of Yu et al. (29 Mar 2017) “Chimeric antigen receptor T cells: a novel therapy for solid tumors” Journal of Hematology & Oncology, 10(1), 1-13.
This is an obviousness rejection. This rejection incorporates the matter provided above in the rejection of claims 1, 4-6, and 13 under 35 U.S.C. 103.
Labow does not disclose that the T cell expresses a chimeric antigen receptor (CAR) that targets epidermal growth factor receptor (EGFR). Prior to the effective filing date of the instantly claimed invention, Yu discloses that EGFR-specific CAR-T cells are known in the art to be useful for adoptive antitumor treatment. See Abstract; see also page 3, col. 2, through page 5, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the T cell, as taught by Labow, to express an EGFR-specific CAR, as taught by Yu, with a reasonable expectation of success in order to enhance T cell antitumor activity for adoptive transfer. 



Claims 1, 4-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers, L. “Identification of Novel Cancer Immunotherapy Targets Using Sleeping Beauty Mutagenesis,” poster presented at the 2015 University of Iowa Immunology Student Seminar, of record as NPL citation #16 of IDS filed 12/06/2019 (hereinafter Rogers D1); and Rogers, L. “Identification of Novel Cancer Immunotherapy Targets Using Sleeping Beauty Mutagenesis,” slides presented at the Autumn Immunology Conference, November 21, 2015, of record as NPL citation #18 of IDS filed 12/06/2019 (hereinafter Rogers D2).
This is an anticipation rejection or, in the alternative, an obviousness rejection.
It is noted that Rogers D1 and Rogers D2 are disclosures authored by the inventor(s) of the instant application. Both Rogers D1 and Rogers D2 appear to be directed to substantially the same subject matter.
	Sufficient written support for the scope of the independent claim, claim 1, is not found in on U.S. Provisional Patent Applications 62/545,758 and 62/486,677. With respect to 62/486,677, the disclosure neither describes modulating the expression of the Aak1 gene nor genetically modifying T cells to possess increased expression of the Crtc3 gene, for example. With respect to 62/545,758, the disclosure does not describe genetically modifying T cells to possess increased expression of the Crtc3 gene, for example. Sufficient written support for claims 1, 4-6, 10-13 is found in WO 2018/195145 A1, the publication of International Application No. PCT/US2018/028071. Accordingly, claims 1, 4-6, 10-13 have an effective filing date of 04/18/2018.
Rogers D1 is directed to a genetic screen using Sleeping Beauty (SB) transposon mutagenesis in T cells to identify genes biologically responsible for T cell expression and trafficking to the tumor site and facilitate anti-tumor activity. SB mutagenesis is capable of causing both gain- and loss-of-function mutations. See page 2 of Applicant’s provided copy. 
Rogers D2 appears to be the same study, or a related study, as that described in Rogers D1. Rogers D2 specifically shows that the Crtc3 gene was identified by a genetic screen using SB mutagenesis in T cells (as described above in Rogers D1). See page 5 of Applicant’s provided copy. That is, Rogers D2 discloses a T cell that has been genetically modified by SB transposon mutagenesis at the Crtc3 gene. Both Rogers D1 and Rogers D2 expressly recognize that SB mutagenesis can result in either increased or decreased expression of the targeted gene. See page 2 and page 9 of Applicant’s provided copies of Rogers D1 and Rogers D2, respectively. Accordingly, Rogers D2 discloses a T cell that has been genetically modified in a manner that results in increased or decreased expression of the Crtc3 gene, and therefore anticipates the claimed T cell as recited in claim 1. Alternatively, to the extent that the genetically modified T cell of Rogers D2 is only a T cell that has been genetically modified in a manner that results in decreased expression of the Crtc3 gene, the embodiment wherein the T cell that has been genetically modified in a manner that results in increased expression of the Crtc3 gene, as recited in claim 1, is considered prima facie obvious in view of the cited prior art because both Rogers D1 and Rogers D2 expressly teach that SB mutagenesis may result in either increased or decreased expression of the targeted gene, as discussed above, and therefore said increased expression of the Crtc3 gene is fairly suggested by the cited prior art.
Under the broadest reasonable interpretation, the SB transposon, as discussed above in Rogers D2, reads on “an expression cassette for overexpressing the gene product” because the SB transposon is a synthetic vector whose insertion causes the increased in gene expression. See page 9 of Rogers D2, as provided by Applicant.
Claim 13 is included in the basis of this rejection because the limitation that the composition is “therapeutic” merely indicates an intended use of the population of genetically modified T cells without positively limiting the structure thereof.


Claims 10-12 are rejected under 35 U.S.C. 103 as unpatentable over Rogers, L. “Identification of Novel Cancer Immunotherapy Targets Using Sleeping Beauty Mutagenesis,” poster presented at the 2015 University of Iowa Immunology Student Seminar, of record as NPL citation #16 of IDS filed 12/06/2019 (hereinafter Rogers D1); and Rogers, L. “Identification of Novel Cancer Immunotherapy Targets Using Sleeping Beauty Mutagenesis,” slides presented at the Autumn Immunology Conference, November 21, 2015, of record as NPL citation #18 of IDS filed 12/06/2019 (hereinafter Rogers D2), as applied to claims 1, 4-5, and 13 above; in view of Yu et al. (29 Mar 2017) “Chimeric antigen receptor T cells: a novel therapy for solid tumors” Journal of Hematology & Oncology, 10(1), 1-13.
This is an obviousness rejection. This rejection incorporates the matter provided above in the rejection of claims 1, 4-5, and 13 under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103.
Rogers D2 does not disclose that the T cell expresses a chimeric antigen receptor (CAR) that targets epidermal growth factor receptor (EGFR). Prior to the effective filing date of the instantly claimed invention, Yu discloses that EGFR-specific CAR-T cells are known in the art to be useful for adoptive antitumor treatment. See Abstract; see also page 3, col. 2, through page 5, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the T cell, as taught by Rogers D2, to express an EGFR-specific CAR, as taught by Yu, with a reasonable expectation of success in order to enhance T cell antitumor activity for adoptive transfer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633